Citation Nr: 0806232	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease, currently rated 10 percent 
disabling.

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran had active service from July 1998 to February 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which addressed several issues and continued the 10 percent 
disability rating for lumbar spine degenerative disc disease 
and a noncompensable rating for bilateral hearing loss.  The 
notice of disagreement filed in May 2005 only addressed the 
issues of lumbar spine degenerative disc disease and 
bilateral hearing loss.  A statement of the case was issued 
in November 2005, and a substantive appeal was received in 
December 2005.  


FINDINGS OF FACT

1.  The veteran's lumbar spine degenerative disc disease is 
not productive of incapacitating episodes having a total 
duration of at least 2 weeks during the past 12 months; 
manifested by limitation of thoracolumbar forward flexion to 
60 degrees or less; manifested by limitation of combined 
range of motion of the thoracolumbar spine to 120 degrees or 
less, without muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   

2.  The veteran has no higher than level I hearing acuity in 
the right ear, and no higher than level I hearing acuity in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbar spine degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 
(2007).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in September 2004.  While this notice does not provide 
any information concerning the effective date that could be 
assigned should an increased rating be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of an increased rating, the veteran 
is not prejudiced by the failure to provide him that further 
information.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of lumbar spine degenerative disc 
disease and bilateral hearing loss and the effect of that 
worsening on employment and daily life.  The Board believes 
it significant that the veteran has been represented in the 
claims process by Texas Veterans Commission, which 
organization represents numerous veterans.  The Board 
believes it reasonable to expect that this service 
organization duly informs the claimants of the rating 
criteria and the types of evidence necessary to obtain higher 
ratings for service-connected disabilities.  In fact, the 
veteran's September 2004 statement includes assertions as to 
the types of evidence necessary to show a worsening or 
increase in the severity of lumbar spine degenerative disc 
disease and bilateral hearing loss.  The Board finds that the 
veteran has had actual knowledge of the elements outlined in 
Vazquez and that no useful purpose would be served by 
remanding to the RO to furnish notice as to elements of his 
claim which the veteran has already effectively been made 
aware of.  Such action would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
medical records.  The evidence of record also contains VA 
examinations performed in September 2004, January 2007, and 
April 2007.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected lumbar spine degenerative 
disc disease and bilateral hearing loss warrants higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Lumbar Spine Degenerative Disc Disease

The veteran has claimed entitlement to a higher rating for 
lumbar spine degenerative disc disease.  The Board notes that 
the RO granted service connection in February 2002 for lumbar 
spine degenerative disc disease with an evaluation of 10 
percent effective February 12, 2000.  A March 2005 rating 
decision continued a 10 percent disability rating for lumbar 
spine degenerative disc disease under Diagnostic Code 5243.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
It applies to Codes 5235 to 5243 unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined. See 
38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

Note (1) to the rating formula specifies that, for purposes 
of evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

A 10 percent disability rating requires forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2) provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

The veteran underwent a VA examination in September 2004.  He 
complained of off and on back pain for a long time.  He 
stated that he would get stiff with the cold weather.  He 
reported certain problems with lifting and stopping.  

Upon physical examination, "radius" to pain on movement and 
muscle spasm were absent.  Gait was normal.  Straight leg 
raise was negative bilaterally.  No ankylosis was present in 
the spine.  There were no other signs of intervertebral disc 
impingement or radiculopathy.  Forward flexion was to 90 
degrees.  Extension was to 30 degrees.  Right and left 
lateral flexion were to 30 degrees.  Right and left rotation 
were to 30 degrees.  Pain began at extremes of each range of 
motion measurement.  The examiner diagnosed stable 
degenerative disc disease of the lumbar spine.  

The veteran underwent another VA examination in April 2007.  
He reported constant low back pain with a pain scale of 2-4, 
usually aggravated with daily activities.  He stated that the 
pain did not get better.  He claimed that the low back pain 
was mostly across the low back, aggravated with daily 
activities with pain scale from 8-9 with limitation of motion 
during those flareups.  He stated that this affected his 
daily activities.  He reported that it also affected his job 
and that he had at least 12 days absent from work from 
incapacitation in the previous 12 months.  He denied any 
bladder or bowel dysfunction.  He had no history of 
radiation, pain, numbness, or tingling sensation of the lower 
extremities.  

Upon physical examination, gait was normal.  Forward flexion 
was to 70 degrees with pain beginning at extremes.  Left and 
right lateral flexion, backward extension, and left and right 
lateral rotation were to 30 degrees without evidence of pain, 
fatigue, weakness, or lack of endurance and no evidence of 
loss of motion during repetitive use.  The examiner diagnosed 
chronic low back syndrome with degenerative disc disease 
without radiculopathy.  The examiner noted that the veteran 
would have no additional limitation of motion during flareup 
and repetitive use of his low back due to pain, fatigue, 
weakness, or lack of endurance.  

Upon neurological examination, upper extremity strength was 
5/5.  There was no evidence of muscle atrophy.  Upon sensory 
examination, deep tendon reflexes were within physical 
limits.  

Based on the record, it is clear that the documented ranges 
of pertinent spinal motion quantitatively fail to meet the 
requirements for a rating in excess of 10 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  There is no suggestion of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  There is no suggestion of any associated 
cervical spinal limitation, the veteran's thoracolumbar 
forward flexion is shown to be greater than 60 degrees, the 
veteran's thoracolumbar combined range of motion is shown to 
be greater than 120 degrees, and the Board observes that the 
veteran's documented ranges of motion do not show sufficient 
limitation of the spine to meet the General Rating Formula's 
criteria for a 20 percent rating.  No higher rating is 
warranted under these criteria.

With regard to the requirements for a rating in excess of 10 
percent under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the examination 
reports do not reflect reports of incapacitating episodes 
having a total duration of at least 2 weeks during the past 
12 months.  At the April 2007 VA examination, the veteran 
stated that he missed 12 days of work during the previous 12 
months due to incapacitating episodes.  However, there is no 
evidence of incapacitating episodes due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  As such, a higher 
disability rating is not warranted under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes.

The Board acknowledges that the veteran, in advancing this 
appeal, is asserting that a disability rating in excess of 10 
percent for the lumbar spine degenerative disc disease is 
warranted as he contends that the severity of the back 
disability is greater than what is reflected by the 
disability rating.  The veteran, as a lay person, is 
competent to testify as to his experience with his back 
symptomatology.  However, the veteran is not shown to have 
the medical expertise necessary to provide competent evidence 
as to the clinical severity of the disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board must rely 
upon the competent medical evidence and the professional 
opinions of specialists in making such determinations.  In 
this case, the preponderance of the medical evidence is 
against finding pertinent symptomatology which meets the 
applicable criteria for a rating in excess of 10 percent for 
the veteran's lumbar spine degenerative disc disease.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Thus, the preponderance of the evidence is against the claim 
for increased rating.  As a result, the Board finds that the 
benefit-of-the-doubt doctrine is not applicable, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7.

Bilateral Hearing Loss

The veteran has claimed entitlement to a compensable rating 
for bilateral hearing loss.  The Board notes that the RO 
granted service connection in February 2002 for bilateral 
hearing loss with an evaluation of zero percent effective 
February 12, 2000.  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran underwent a VA examination in September 2004.  
The veteran denied that he was receiving any treatment for 
his hearing condition.  The functional impairment was 
difficulty with hearing during everyday situations.  The 
veteran reported that the condition resulted in 3 or 4 times 
lost from work per year.  

Upon physical examination, the right side of the veteran's 
auricle was within normal limits.  The external ears were 
within normal limits.  There was mild sensorineural hearing 
loss in the right ear and a mild to moderate mixed hearing 
loss in the left ear.  



Speech recognition testing showed a score of 96 percent for 
both ears.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
30
30
35
29
LEFT
45
55
60
60
55

The examiner continued the diagnosis of bilateral hearing 
loss.  The examiner noted that the veteran had a mixed 
sensorineural, conductive hearing problem.  Based on the 
audiometric findings, to include the pure tone average 
thresholds and speech discrimination scores, this translated 
to level I hearing in both ears.  38 C.F.R. § 4.85, Table 
VI.   Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.  

The veteran underwent another VA examination in January 2007.  
The veteran reported difficulty hearing conversational 
speech.  

Speech recognition testing showed a score of 100 percent for 
the right ear and 94 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
40
40
35
35
LEFT
40
55
70
60
56

The examiner diagnosed mild high frequency sensorineural 
hearing loss in the right ear and mild to moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
noted that speech recognition ability was excellent in both 
ears.  Based on the audiometric findings, to include the pure 
tone average thresholds and speech discrimination scores, 
this translated to level I hearing in the right ear, and 
level I hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.   Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating for bilateral hearing 
loss disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An evaluation of increased rating in excess of 10 percent for 
lumbar spine degenerative disc disease is not warranted.  A 
compensable disability rating for bilateral hearing loss is 
not warranted.  The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


